Appellant, the grandmother, over 60 years of age, was convicted of the murder of her 3-year old grandson, and given a life term punishment in the penitentiary. At the same time and place the two sisters of deceased were also killed. Their ages were, respectively, 7 and 5 years. The children were taken from their beds at night, out into the yard, and their throats cut "from ear to ear." The grandmother and children lived alone, and were devotedly attached to each other. Several questions of more or less magnitude are urged for reversal of the judgment, but under the view taken of the case, we deem it unnecessary to discuss them. On the trial, in addition to the plea of not guilty, the insanity of the defendant was suggested, and became the controlling issue in the case. We have given the testimony that careful consideration which the gravity of the case and its involved issues demand at our hands.
After mature reflection, we are of opinion, that by the great preponderance of the testimony, the insanity of the defendant was clearly shown to have existed at the time of the homicide. She had been adjudged insane *Page 149 
in a proper legal proceeding, had been in the asylum for months, and brought therefrom, and placed upon the trial for this murder. While there is some conflict upon the issue of insanity, as well ill the expert as the nonexpert testimony, yet the great preponderance of the evidence for the prosecution and defense clearly shows the defendant to have been insane at the time of the homicide as well as at the trial. The witnesses who testified as experts in behalf of the State to their belief of the sanity of the defendant, with one or two exceptions, were equally as certain of her insanity if, as a fact, she was the perpetrator of the horrible killing. If the defendant did the killing, the evidence, with but a slight contradiction, is that she was insane. That the children came to their death at the hands of defendant will admit of but shadowy doubt, if in fact it admits of any character of doubt. Had we the time, it would be interesting to review the testimony, and give the reasons for the conclusions we have reached, but the evidence is too voluminous to be incorporated in an opinion. Judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.